        Case 4:17-cv-03575-KAW Document 75 Filed 01/10/19 Page 1 of 6




 1   Stuart M. Richter (SBN 126231)
 2
     Gregory S. Korman (SBN 216931)
     Paul A. Grammatico (SBN 246380)
 3   KATTEN MUCHIN ROSENMAN LLP
     515 S. Flower St., Suite 1000
 4
     Los Angeles, CA 90071-2212
 5   Paul.grammatico(@kattenlaw.com
     Telephone: 213.443.9017
 6
     Facsimile: 213.443.9001
 7
     Attorneys for defendants, BENEFICIAL
 8
     FINANCIAL I INC., erroneously sued as
 9   Beneficial California, Inc., and BENEFICIAL
     MANAGEMENT CORPORATION OF
10
     AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                        NORTHERN DISTRICT OF CALIFORNIA
13
                                  OAKLAND COURTHOUSE
14
     ISIAH LEWIS,                                       Case No. 4:I7-cv-03575-KAW
15                                                      Hon. Kandis A. Westmore
16               Plaintiff,
                                                        Defendants, Beneficial Financial I Inc.
17         vs.                                          and Beneficial Management
                                                        Corporation of America’s Reply to
18
     BENEFICIAL CALIFORNIA, INC., A                     Opposition to Motion to Dismiss First
19   SUBSIDIARY OF HSBC BANK USA                        Amended Complaint
     NATIONAL ASSOCIATION;
20
     BENEFICIAL MANAGEMENT                              Date:                February 7, 2019
21   CORPORATION OF AMERICA, &                          Time:                1:30 p.m.
     DOES 1-10                                          Place:               1301 Clay Street
22                                                                           Oakland, CA
23                Defendants.
                                                        Complaint Filed:     June 21,2017
24                                                      FAC Filed:           December 10, 2018
25
26
27

28


                          Reply Re: Motion   to   Dismiss First Amended Complaint
                             Case 4:17-cv-03575-KAW Document 75 Filed 01/10/19 Page 2 of 6




                  1                     MEMORANDUM OF POINTS AND AUTHORITIES
                  2   1.        INTRODUCTION.
                  3             Defendants argue in their Motion to dismiss the FAC that Plaintiff has failed
                  4   to plead (and cannot plead) a claim under the FCRA because there are no allegations
                  5   that Defendants were notified of a credit reporting dispute from a CRA and that
                  6   they failed to conduct a reasonable investigation in light of information received
                  7   from the CRA. Defendants argue further that, even if Plaintiff could plead the
                  8   essential elements of a FCRA claim, it would still be time-barred because the credit
                  9   reporting dispute in question was submitted (and, thus, would have been
                 10   investigated) in 2010. Plaintiff filed an opposition to the Motion on January 4, 2019;
                 11   however, the opposition does not (and cannot) point to any part of the FAC that
                 12   contains the required allegations, nor does it call into question the inescapable fact
     R
             113      that Plaintiff was aware of the alleged inaccurate and complained about at least as
         as
         a   a
C
<u               14   early as 2010. This Motion should now be granted without leave to amend and
ns   If s        15   judgment entered in favor of Defendants.
     ff.3 a

                 16   IL        PLAINTIFF DOES NOT PLEAD SUFFICIENT FACTS TO STATE A
                 17             FCRA CLAIM.
                 18               To state a FCRtV claim under § 1681s-2(b) against a furnisher of information, a
                 19   consumer must allege that 1) the furnisher provided inaccurate information to the credit
                 20   reporting agency (CRA); 2) the CRA notified the furnisher of a dispute; and 3) the
                 21   furnisher faded to conduct a reasonable investigation into the accuracy of the disputed
                 22   information, in light of the information provided to it by the CRA.” Webber y. Capital One,
                 23   'NationalAssociation, No. 18cv0864 (JM) (MDD), 2018 WL 3870051, at *2 (S.D. Cal. Aug.
                 24   15, 2018) (internal quotations omitted).
                 25             Defendants argue in the moving papers that Plaintiff fails to plead elements two
                 26   and three. In opposition, Plaintiff contends that this information is contained in
                 27   paragraphs 37 and 43. Opp., p. 3: 9-22. Plaintiff is wrong. Paragraph 37 states that
                 28
                      CC
                           Plaintiff again attempted to contact Defendants and continued to do so . . . but received

                                                                            2
                                               Reply Re: Motion   to   Dismiss First Amended Complaint
                                Case 4:17-cv-03575-KAW Document 75 Filed 01/10/19 Page 3 of 6




                     1   no response from Defendants.” FAC, ^ 37. Paragraph 43 states that “Defendants . . .
                     2   failed to update the information in Plaintiffs credit report, and failed to notify the credit
                     3   agency that Plaintiffs account was closed,                Id., Tj 43. Neither of these allegations
                     4   establishes that (1) Defendants were ever notified by a CRA about a credit reporting
                     5   dispute, nor that (2) Defendants failed to conduct a reasonable investigation based on
                     6   information provided by the CRA. Accordingly, the FAC fails on its face as it does not
                     7   allege essential elements of a FCRA claim.
                     8   III.      ANY CLAIM WOULD BE TIME-BARRED BECAUSE THE CREDIT
                     9             REPORTING DISPUTE WAS ALLEGEDLY SUBMITTED IN 2010.
                    10             As argued in the moving papers. Plaintiffs allegations establish that any FCRA
                    11   claim (even if it could be pleaded correctly) is time-barred. Plaintiff concedes he had seen
                    12   his credit report and was aware of the inaccurate reporting as early as July 2008. Id., ^ 31.
     R.        VO
                    13   Thereafter, he submitted credit reporting disputes to the credit reporting agencies in
c         s.        14   2010, who verified that the reporting was accurate. See id.,                34-36. Because the claim
dJ        35
£!        S vd
fO
     .^5 R
          i|15           accmed in 2010 (at the latest) but Plaintiff did not file until 2017, it is barred by the two-
                    16   year statute of limitations based on Plaintiffs discovery. Even if there were a plausible
                    17   argument (and there is not) that Plaintiff had not discovered the violation by 2010, the
                    18   claim would still be barred by the five year period of repose of 15 U.S.C. 1581p(2)
                    19   because the date of the violation was 2010 (when Defendants would have responded to
                    20   the CRA’s about the credit reporting disputes). See Carrington v. Santander Consumer U.S.A.,
                    21   Inc., 17-CV-00038-KJD-NJK, 2018 WL 4682319, at *2 (D. Nev. Sept. 28, 2018), appeal
                    22   docketed. No. 18-17098 (9th Cir. Oct. 29, 2018) (two year statute of limitations barred
                    23   FCRA claim where “Plaintiff should have discovered . . . that inaccuracies were
                    24   continuing to be reported by [the credit furnisher].”).
                    25             Plaintiff contends that the claim is not time-barred because he learned in 2016 that
                    26   id
                              his loan was not charged off but settled for $50,000.00.” Opp., p. 4: 13. Plaintiff is
                    27   mistaken. His argument (though unclear) appears to be that the FCRA statute of
                    28   limitations is somehow hnked to when he became aware of precisely how Defendants

                                                                              3
                                                 Reply Re: Motion   to   Dismiss First Amended Complain'i'
                                Case 4:17-cv-03575-KAW Document 75 Filed 01/10/19 Page 4 of 6




                        1   disposed of his loan; but that is not the case. “The statute of limitations begins to run on

                        2   the date a reasonably diligent Plaintiff would have discovered the facts constituting the

                        3   violation.” Carrington, 2018 WL 4682319, at *2. The relevant facts in this case pertain to

                        4   Defendants’ investigation of the alleged erroneous credit reporting, not Defendants’

                        5   communications to Plaintiff about whether the loan was charged off or sold (or both, as

                        6   appears to be the case). That is true because the gravamen of a FCRA claim against a

                        7   furnisher of credit information (as Plaintiffs claim here purports to be) is the furnisher’s

                        8   investigation of disputed information once the furnisher receives notification of a dispute

                        9   from a credit reporting agency. See, e.g., Nissou-Rahban v. Capital One Bank (USA), N.A.,

                       10   285 F. Supp. 3d 1136, 1151 (S.D. Cal. 2018) (“The Ninth Circuit has emphasized that an

                       11   investigation for the purposes of the FCRA ‘is not necessarily unreasonable because it

                       12   results in a substantive conclusion unfavorable to the consumer, even if that conclusion
         g.
         s
              N VO
                  sl3       turns out to be inaccurate.   (quoting Gorman v. Wolpojf          Abramson, 584 F.3d 1147, 1161
     %   ; vi -
         :
         a
              N   'T




(U
     s
              u
                  -H4       (9th Cir. 2009)). Here, it is undisputed that Plaintiff knew of the alleged credit reporting
     8
                  is
                       15   inaccuracies in 2010 and actually submitted the only alleged dispute to the CRA’s in 2010,
         sd S

                       16   which means that any investigation that Defendants theoretically did perform would have

                       17   also occurred in 2010. See FAC,               33-36; Stewart v. Equifax Info. Servs., LLC, 320 F.

                       18   Supp. 3d 1186, 1201 (D. Kan. 2018) (“FCRA requires a furnisher to complete its

                       19   investigation within 30 days. See 15 U.S.C. § 1681s-2(b)(2) (requiring furnishers to

                       20   complete the investigation requirements within the 30 days specified by 15 U.S.C. §

                       21   1681i(a)(l)).”). Plaintiff cannot avoid these facts through artful pleading or cheriy-picldng

                       22   other allegations in the FAC. Because Plaintiff did not file this action until 2017, there is

                       23   no possible way it is not time-barred.

                       24

                       25
                       26

                       27

                       28

                                                                              4
                                                 Reply Re: Motion   to   Dismiss First Amended Compj.aint
                             Case 4:17-cv-03575-KAW Document 75 Filed 01/10/19 Page 5 of 6




                   1   IV.     CONCLUSION.
                   2           Plaintiff fails to plead a FCRA claim against Defendants and, even if he could
                   3   plead such a claim, the allegations in the FAC establish conclusively that it is time-barred.
                   4   This case should be dismissed and judgment entered in favor of Defendants.
                   5

                   6   Dated: January 9, 2019                       KATTEN MUCHIN ROSENMAN LLP
                                                                    Smart M. Richter
                   7                                                Gregory S. Korman
                                                                    PaufA. Grammatico
                   8
                   9
                                                                    By:        /s/Paul A. Grammatico_____
                  10                                                      Attorneys for defendants
                                                                    Beneficial Financial I Inc. and Beneficial
                  11                                                Management Corporation of America

                  12

          ■= rl   13
c    I
     S    Il­ 14
(U        ia 2
     •8
     I
TO        .i|15
                  16
                  17
                  18
                  19
                  20

                  21
                  22

                  23

                  24

                  25

                  26
                  27

                  28

                                                                          5
                                            Reply Re: Motion   to   Dismiss First Amended Complaint
          Case 4:17-cv-03575-KAW Document 75 Filed 01/10/19 Page 6 of 6




                              CERTIFICATE OF SERVICE
                       Isiah Lewis v. Beneficial California, Inc., et al.
                  USDC Northern District of California - Oakland Courthouse
                               Case No: 4:17-cv-03575-KAW


STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

        I am a resident of the State of California, over the age of eighteen years, and not a party
to the within action. My business address is Katten Muchin Rosenman LLP, 515 S. Flower
Street, Suite 1000, Los Angeles, CA 90071. January 10, 2019,1 served the foregoing documents
described as:

  DEFENDANTS, BENEFICIAL FINANCIAL I INC. AND BENEFICIAL
     MANAGEMENT CORPORATION OF AMERICA’S REPLY TO
     OPPOSITION TO MOTION TO DISMISS FIRST AMENDED
                       COMPLAINT


     X         I electronically filed the foregoing document using the CM/ECF system which
               automatically sends notification of such filing to all counsel of record and or
               parties in this case. ___________________________________________ _
      X        BY U.S. MAIL. I am readily familiar with the firm’s practice of collecting and
               processing correspondence for mailing. Under that practice, it would be
               deposited with the U.S. Postal Service on the same day with postage thereon
               fully prepaid at Los Angeles, California in the ordinary course of business to the
               address listed below:
                                                    Isiah Lewis
                                           3505 Sonoma Blvd., Suite 20
                                                      Box 219
                                                 Vallejo, CA 94590
                                             Telephone: 707-561-1239



        I declare that I am employed in the office of a member of the bar of this Court and whose
direction the service was made.

       Executed on January 10, 2019 at Los Angeles, California.




                                                                      -ora Annerson
                                                              V
